Citation Nr: 0920125	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to October 
1966.

This case comes to the Board of Veterans' Appeals (the Board) 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Lincoln, 
Nebraska.

The Veteran is service connected for spinal stenosis at L3-4 
and L4-5 with degenerative facet disease at L4-5 and L5-S1, 
rated as 40 percent disabling; right lower extremity 
radiculopathy, rated as 40 percent disabling; depression and 
mood disorder, rated as 30 percent disabling; left lower 
extremity radiculopathy, rated as 20 percent disabling; 
tinnitus rated as 10 percent disabling; and bilateral hearing 
loss rated as noncompensably (zero percent) disabling.  His 
combined rating is 80 percent.

By a letter to the Veteran sent in care of his private 
attorney dated August 3, 2007, the RO notified him that he 
may be entitled to compensation at the 100 percent rate if he 
is unable to secure and follow a substantially gainful 
occupation because of his service-connected disabilities.  A 
VA form 21-8940, application for increased compensation based 
on unemployability, was enclosed.  The Veteran did not reply 
with a completed application.  However, the RO assumed 
jurisdiction of an inferred claim for TDIU by issuing its 
October 2007 rating decision, which denied entitlement to 
TDIU.  


FINDING OF FACT

The Veteran currently is employed in a substantially gainful 
occupation as a farmer.





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has inferred a claim for TDIU on behalf of the 
Veteran.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.   
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  As noted in 
the Introduction, the Veteran was sent a letter in care of 
his private attorney inviting him to apply for TDIU dated 
August 3, 2007.  A similar letter was also sent to the 
Veteran in care of his private attorney dated February 11, 
2008.  The Board observes that the Veteran was informed of 
the evidentiary requirements for TDIU in the August 2007 and 
February 2008 letters. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The letters further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the letters specifically requested of 
the Veteran:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2007 and February 
2008 letters, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate this inferred claim.  Inasmuch as the Veteran 
did not reply to the August 2007 and February 2008 VCAA 
letters with a request that VA obtain additional medical 
records, the Board's decision is made based on the 
documentation contained in the Veteran's claims file.  
In particular, the VA has obtained the Veteran's service 
treatment records, VA treatment records, private medical 
records, and provided him with examinations as appropriate in 
connection with his several prior service connection and 
increased rating claims. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He is 
represented by a private attorney.  He did not elect to have 
a personal hearing with the Board.

Accordingly, the Board will proceed to a decision.






Relevant law and regulations

TDIU - in general

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

Considering the inability to engage in substantial gainful 
activity,  the question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that Veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and a combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

For the above purpose of one 60 percent disability or more, 
or one 40 percent disability or more in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  Id.

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

Initially, the Board notes that the RO on its own initiative 
did send the VA form 21-8940, application for increased 
compensation based on unemployability, to the Veteran in care 
of his private attorney when it determined that the Veteran 
might be eligible for TDIU.  38 C.F.R. § 3.150 (2008).  
However, the regulations do require that a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151 (2008).  As noted in 
the Introduction, in the absence of a reply with completed 
application form, the RO decided to assume jurisdiction of 
this case as an inferred claim for TDIU.  The Court has 
indicated that, depending on the circumstances, the RO's 
actions can eliminate the necessity of compliance with 
technical formalities.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556 (2003).    

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

As noted in the Introduction, the Veteran is service-
connected for spinal stenosis at L3-4 and L4-5 with 
degenerative facet disease at L4-5 and L5-S1, rated as 40 
percent disabling; right lower extremity radiculopathy, rated 
as 40 percent disabling; depression and mood disorder, rated 
as 30 percent disabling; left lower extremity radiculopathy, 
rated as 20 percent disabling; tinnitus rated as 10 percent 
disabling; and bilateral hearing loss rated as noncompensably 
(zero percent) disabling.  A combined rating of 80 percent is 
in effect.

The Veteran meets the criteria for schedular consideration of 
TDIU because he is service-connected for two disabilities 
rated at 40 percent disabling each, and has a combined rating 
of 80 percent.  See 38 C.F.R. § 4.16(a) (2008).

The primary question in this case under the current 
circumstances, however, is not whether the Veteran's service-
connected disabilities render him unemployable, but whether 
he is currently employed.  Because the Veteran has not 
replied to the RO's invitations to return a completed VA form 
21-8940, application for increased compensation based on 
unemployability, the Board can only base its decision on 
information contained in the record.  The Board's review of 
the record indicates that the Veteran currently is employed 
in a substantially gainful occupation as a farmer. 

The record shows that the Veteran has been employed as a 
farmer since he left service in October 1966.  At a private 
psychological evaluation dated in May 2005, the Veteran 
reported that he farms with one of his sons; that he does 
very limited farm work; and whatever he does must be done 
sitting down.  The examiner noted that the amount of farming 
the Veteran did was in direct proportion to the amount of 
pain he had been experiencing.  In December 2007, a VA Mental 
Health Clinic note indicated that the Veteran reported that 
his son helps with the farm doing all the hard work, and that 
was the only reason he had kept trying in spite of his back 
and knee pain.  He said that he had looked into disability, 
but it did not seem it was going to work out [this statement 
was made after the RO sent the first invitation to apply for 
TDIU during August 2007] .  He said that he may have to work 
another two years.

Therefore, the available and most current evidence supports 
the Board's conclusion that the Veteran continues to work as 
a farmer doing the lighter work, and probably management 
duties, in spite of pain he experiences from his physical 
disabilities [without making a decision as to whether those 
disabilities are service-connected, or non-service-
connected].  It also appears that he had reasons, unknown to 
the Board, for not submitting an application for TDIU that 
would have provided more information on which the Board could 
base its decision.  The Veteran is notified that, whenever he 
is no longer engaged in substantial gainful employment, he 
may submit an application for TDIU.         

Accordingly, the Board concludes that a grant of TDIU is not 
warranted under 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


